Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Arguments
Applicant's arguments and amendment filed 12/20/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
Applicant stated that the limitations of allowance subject matter of claims 2-3 incorporate into the independent claims 1, 9 & 17.
Examiner disagrees.  The claimed amendment filed on 12/20/2021 which changed the position of the claims filed on 07/29/2021.  After careful reviewing the amended claims and cited references, the rejection is updated as shown below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pham (20200341466) in view of Onofrio (20200249684). 
With regard to claims 1, 9 & 17, Pham discloses a data processing system comprises a processor, and a memory for performing steps of: 
perceiving a driving environment surrounding an ADY (autonomous driving vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including identifying a plurality of lanes and a moving obstacle (sensor data received and generated using sensors, see at least [0026]+ & [0036]-[0037]+); 
For each of the identified lanes, applying a neural network (NN) lane feature encoder to the lane to extract a set of lane features of the lane (encoder 120, see at least [0039]-[0042]); 
Applying an NN obstacle feature encoder to the moving obstacle to extract a set of obstacle features of the moving obstacle (see at least [0169]+); 
Applying an NN environment feature encoder to the lane features of at least two of the identified lane received from the corresponding NN lane feature encoders to generate a set of environment features (using DNN (deep neural network) to the sensor information to generate output identifying width of lanes, intersection, etc., see at least [0026]+ & an encoder 120 mau use the annotations 118 to encode the ground truth data 122, see at least [0039]+),
Applying a lane selection predictive model to the lane features of the identified lanes to determine which of the identified lanes having obstacle moving (the machine learning models using paths of other vehicles to predict and determine potential further locations as they traverse the intersection, see at least [0090]+). 
Planning a path for the vehicle to traversing (based on the pixel location and the associated classifications, generating paths through the intersection, see at least [0096]+); 
Automatically controlling the operating of the ADV to drive the ADV along the path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+) 
Pham fails to teach applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles. 
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108, lane graph 112Ns for determining and predicting the obstacle features of the moving obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pham by including applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles as taught by Onofrio for performing the vehicle with more accuracy. 

With regard to claims 2, 10 & 18, Onofrio teaches that the lane selective predictive model outputs prediction of a lane selection of the moving obstacle, (see at least [0050]-[0051]). 

With regard to claim 3, Onofrio teaches that the at least two sets of lane features comprises first a set of lane feature and a second set of lane feature are corresponding to a first lane, the obstacle features, and the environment features (see at least [0025]-[0030]), wherein the sets of lane features are input to the lane graph aggregator 114, see at least Fig.1.

With regard to claim 4, Onofrio teaches generating outputs having probability indicating probabilities of selecting lanes respectively by the moving obstacle (chart 330 has a high to mid confidence, indicating the percentage of group from the lane graph 112, see at least [0051]+)
	
With regard to claims 5 & 13, Onofrio teaches that the identified lanes comprise one or more forward lanes and one or more backward lanes with respect to a current location of the moving obstacle (see at least [0036]).

With regard to claims 6 & 14, Onofrio teaches that the lane selection predictive model generates one or more outouis, each output corresponding to one of the identified lanes, wherein each output includes a probability of the corresponding lane of which the moving obstacle likely selects (see at least [0030]-[0037]+). 

With regard to claims 7 & 15, Pham teaches applying an NN lane feature encoder to a lane comprises feeding coordinates of a lane center line cf the lane to an input of the NN lane feature encoder (see at least [0041 ]-[00421]+). 

With regard to claims 8 & 16, Pham teaches applying an NN obstacle feature encoder to the moving obstacle comprises feeding coordinates of a moving history of the moving obstacle to an input of the NN obstacle feature encoder (see at least [0169]-[0180]+).

With regard to claim 9, Pham discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
perceiving a driving environment surrounding an ADY (autonomous driving vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including identifying a plurality of lanes and a moving obstacle (sensor data received and generated using sensors, see at least [0026]+ & [0036]-[0037]+); 
(encoder 120, see at least [0039]-[0042]); 
Applying an NN obstacle feature encoder to the moving obstacle to extract a set of obstacle features of the moving obstacle (see at least [0169]+); 
Applying an NN environment feature encoder to the lane features of at least two of the identified lane received from the corresponding NN lane feature encoders to generate a set of environment features (using DNN (deep neural network) to the sensor information to generate output identifying width of lanes, intersection, etc., see at least [0026]+ & an encoder 120 mau use the annotations 118 to encode the ground truth data 122, see at least [0039]+),
Applying a lane selection predictive model to the lane features of the identified lanes to determine which of the identified lanes having obstacle moving (the machine learning models using paths of other vehicles to predict and determine potential further locations as they traverse the intersection, see at least [0090]+). 
Planning a path for the vehicle to traversing (based on the pixel location and the associated classifications, generating paths through the intersection, see at least [0096]+); 
Automatically controlling the operating of the ADV to drive the ADV along the path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+) 
Pham fails to teach applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the 
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108, lane graph 112Ns for determining and predicting the obstacle features of the moving obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pham by including applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles as taught by Onofrio for performing the vehicle with more accuracy. 

With regard to claim 10, Onofrio teaches that the lane selective predictive model outputs prediction of a lane selection of the moving obstacle, (see at least [0050]-[0051]). 

With regard to claim 11, Onofrio teaches that the at least two sets of lane features comprises first a set of lane feature and a second set of lane feature are corresponding to a first lane, the obstacle features, and the environment features (see at least [0025]-[0030]), wherein the sets of lane features are input to the lane graph aggregator 114, see at least Fig.1.


	
With regard to claim 13, Onofrio teaches that the identified lanes comprise one or more forward lanes and one or more backward lanes with respect to a current location of the moving obstacle (see at least [0036]).

With regard to claim 14, Onofrio teaches that the lane selection predictive model generates one or more outouis, each output corresponding to one of the identified lanes, wherein each output includes a probability of the corresponding lane of which the moving obstacle likely selects (see at least [0030]-[0037]+). 

With regard to claim 15, Pham teaches applying an NN lane feature encoder to a lane comprises feeding coordinates of a lane center line cf the lane to an input of the NN lane feature encoder (see at least [0041 ]-[00421]+). 

With regard to claim 16, Pham teaches applying an NN obstacle feature encoder to the moving obstacle comprises feeding coordinates of a moving history of the moving obstacle to an input of the NN obstacle feature encoder (see at least [0169]-[0180]+).



perceiving a driving environment surrounding an ADV (autonomous driving vehicle) based on sensor data obtained from a plurality of sensors of the ADV, including identifying a plurality of lanes and a moving obstacle (sensor data received and generated using sensors, see at least [0026]+ & [0036]-[0037]+); 
For each of the identified lanes, applying a neural network (NN) lane feature encoder to the lane to extract a set of lane features of the lane (encoder 120, see at least [0039]-[0042]); 
Applying an NN obstacle feature encoder to the moving obstacle to extract a set of obstacle features of the moving obstacle (see at least [0169]+); 
Applying an NN environment feature encoder to the lane features of at least two of the identified lane received from the corresponding NN lane feature encoders to generate a set of environment features (using DNN (deep neural network) to the sensor information to generate output identifying width of lanes, intersection, etc., see at least [0026]+ & an encoder 120 mau use the annotations 118 to encode the ground truth data 122, see at least [0039]+),
Applying a lane selection predictive model to the lane features of the identified lanes to determine which of the identified lanes having obstacle moving (the machine learning models using paths of other vehicles to predict and determine potential further locations as they traverse the intersection, see at least [0090]+). 
based on the pixel location and the associated classifications, generating paths through the intersection, see at least [0096]+); 
Automatically controlling the operating of the ADV to drive the ADV along the path (the vehicle performs one or more operations based on the proposed paths reviewed from the path generator, see at least [0097]+) 
Pham fails to teach applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles. 
Onofrio discloses a vehicle includes a processing 100 comprising object traces 108, lane graph 112Ns for determining and predicting the obstacle features of the moving obstacle will likely select (see at least [0030]+ & [0050]-[0051]+); and planning a path to avoid collision with other moving obstacles (see at least [0031 ]-[0033]+. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pham by including applying a lane selection predictive model by feeding at least two sets of lane features corresponding to different lanes to determine which of the identified lanes that the moving obstacle will likely select, and planning a path to avoid collision with other moving obstacles as taught by Onofrio for performing the vehicle with more accuracy. 



With regard to claim 19, Onofrio teaches that the at least two sets of lane features comprises first a set of lane feature and a second set of lane feature are corresponding to a first lane, the obstacle features, and the environment features (see at least [0025]-[0030]), wherein the sets of lane features are input to the lane graph aggregator 114, see at least Fig.1.

With regard to claim 20, Onofrio teaches generating outputs having probability indicating probabilities of selecting lanes respectively by the moving obstacle (chart 330 has a high to mid confidence, indicating the percentage of group from the lane graph 112, see at least [0051]+)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662